Citation Nr: 0528429	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  04-11 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to April 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, which, among other things, denied the 
benefit sought on appeal.  This appeal was initially before 
the Board in October 2004, but was remanded for additional 
development.  It is now properly returned for further 
appellate consideration.

The Board notes the veteran's representative addressed the 
issue of entitlement to an increased rating for bilateral 
tinnitus in its July 2005, VA Form 646, Statement of 
Accredited Representation in Appealed Case.  That issue was 
disposed of in the  Board's October 2004 decision and is no 
longer before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has hearing loss in the right ear with a 
Numeric Designation of I and hearing loss in the left ear 
with a Numeric Designation of I.


CONCLUSION OF LAW

Criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October 2002 and November 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini, supra, that a VCAA notice, 
as required by 38 U.S.C. Section 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice in 
October 2002, prior to the September 2003 AOJ decision here 
on appeal, in keeping with Pelegrini.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
providing physical examinations, and affording the veteran 
the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  As such, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran asserts that a compensable evaluation should be 
assigned for the disability caused by his bilateral hearing 
loss because his employment status is effected by his limited 
hearing.  The veteran is a barber and the manager of a 
barbershop with three employees.  He testified before the 
Board that he has difficulty communicating with his clients 
and with his employees, that he has made a few mistakes with 
his clients and that once you make a mistake with a client, 
you lose that client.  The veteran also stated that he was a 
member of his church choir, but was having some difficulties 
with his participation in the choir due to his hearing 
problems.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

38 C.F.R. Section 4.85, Diagnostic Code 6100, sets out the 
criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. Section 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  38 C.F.R. Section 4.86 allows for the use of 
either Table VI or Table VIA in determining the appropriate 
numeric designation when there are exceptional patterns of 
hearing impairment.  

Treatment records show that the veteran wears hearing aids in 
both ears and is fitted as needed.  VA audiological 
evaluation report dated in July 2003 shows puretone 
thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
40
35
LEFT
25
35
25
30
30

Speech audiometry revealed speech recognition ability of 98 
percent bilaterally.

Upon VA examination in December 2004, puretone thresholds, in 
decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
25
30
LEFT
45
40
35
60
60

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.

Although there are some differences in the thresholds 
recorded in examination reports of record, showing what 
appears to be a worsening of the veteran's hearing over time, 
when considering the averages and speech discrimination 
scores of each audiological examination with Table VI of the 
schedule of ratings, the veteran has a right ear hearing loss 
with a Numeric Designation of I and a left ear hearing loss 
with a Numeric Designation of I in both scenarios and there 
is no evidence of exceptional patterns of hearing impairment.  
Thus, when matched against Table VII, a noncompensable 
evaluation must be assigned on a schedular basis.  As noted 
above, there is no subjective interpretation involved within 
this portion of the schedule.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is extremely limited as 
a result of his hearing loss, he has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings; the Board has 
been similarly unsuccessful in finding exceptional factors.  
Specifically, the veteran has not required frequent periods 
of hospitalization for his hearing loss and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by hearing loss 
and the need to wear hearing aids has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  

The Board appreciates the veteran's testimony with respect to 
his difficulty communicating with clients and the nature of 
his business; however, absent specific evidence that his 
hearing loss has actually limited his employability beyond 
that considered by the schedule of ratings, a higher rating 
cannot be assigned on an extra-schedular basis.  
Consequently, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran 
and a higher evaluation is denied.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


